DETAILED ACTION
This is in response to applicant’s amendment/response filed on 2/17/2021, which has been entered and made of record. Claims 2, 8, 13, 19 and 25 have been amended. Claim(s) 2-25 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 7, 13, 15, 18, 19, 21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 20170169602) in view of Bourd et al. (US 20180165786), and further in view of Kass (US 20170272729).
Regarding claim 2, Blackmon discloses A first graphics processing unit to process a graphics workload, comprising: circuitry, implemented at least partly in one or more of configurable logic or fixed- functionality logic hardware, that is to process the graphics workload, wherein to process the graphics workload (Blackmon, “[0069] The processing system 612 is similar to the processing system 202 described above and includes a GPU 608, a camera pipeline 610, a CPU 212 and a memory 214. The GPU 608 comprises gaze tracking logic 616, combining logic 618, ray tracing logic 620, rasterisation logic 622 and control logic 624. [0115] The processing systems described herein may be embodied in hardware on an integrated circuit. Generally, any of the functions, methods, techniques or components described above can be implemented in software, firmware, hardware (e.g., fixed logic circuitry), or any combination thereof.” Therefore, GPU 608 correspond to a first graphics processing unit), the circuitry is to: 
obtain rendering information from a second graphics processing unit (Blackmon, “[0069] In particular, the camera pipeline 610 will receive image data from both of the cameras 606.sub.L and 606.sub.R and will generate two captured images which are passed to the gaze tracking logic 616. The ray tracing logic 620 and rasterisation logic 622 will render their respective regions of images as described above, but in the virtual reality system 600, two images are rendered: a left image to be displayed on the display 604.sub.L and a right image to be displayed on the display 604.sub.R”. Therefore, e.g., the camera and camera pipeline correspond to a second graphics processing unit. It is well-known that the camera includes gpu (US 20130222369 to Huston et al. [0094])), 
receive gaze tracking data (Blackmon, “[0069] the camera pipeline 610 will receive image data from both of the cameras 606.sub.L and 606.sub.R and will generate two captured images which are passed to the gaze tracking logic 616. The gaze tracking logic 616 analyses the captured images to determine two gaze positions: one for the right image and one for the left image. ”), and 
generate a first frame based on the gaze tracking data and through one or more of a time warp operation based on the rendering information received from the second graphics processing unit or a space warp operation based on the rendering information received from the second graphics processing unit (Blackmon figs. 6&7, “[0069] The GPU 608 comprises gaze tracking logic 616, combining logic 618, ray tracing logic 620, rasterisation logic 622 and control logic 624. The gaze tracking logic 616 analyses the captured images to determine two gaze positions. Furthermore, the images to be rendered may be slightly different for the right and left eye, e.g. to give 3-D effect. In a virtual reality system images are warped for display on the displays 604.sub.L and 604.sub.R to account for Head Mounted Display (HMD) .
On the other hand, Blackmon fails to explicitly disclose but Bourd discloses wherein the time warp operation is a reprojection operation (Bourd, “[0018] For example, in a virtual reality (VR) application, time warping (also known as reprojection) is a technique that warps the rendered image before sending it to the display to correct for the head movement occurred after the rendering that may reduce latency, increase or maintain frame rate, and reduce judder caused missed frames (e.g., when frames take too long to render)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bourd and Blackmon, wherein Bourd provides a further clarification of time warping. The motivation/ suggestion would have been to reduce latency, increase or maintain frame rate, and reduce judder caused missed frames (Bourd, [0018]).
On the other hand, Blackmon in view of Bourd fails to explicitly disclose but Kass discloses generate a second frame, generate a third frame through a time warp operation based on the second frame based on a current head position, and select the generated third frame for display in response to a fourth frame not being completed within a predetermined amount of time (Kass, “[0013] For example, assuming that images can only be presented to the user at 60 frames per second (FPS), an image rendering process that does not utilize time warping may determine the position of the user's head immediately after the previous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kass into the combination of Bourd and Blackmon. The motivation/ suggestion would have been to keep latency to a minimum, the rendered images are adjusted at the last moment to "chase the beam" in scanned displays. This is typically accomplished by warping the images; that is, the images are time warped to decrease the latency between the time the user moves his or her head and the time when the image gets updated (Kass, [0013]).
Regarding claim 4, Blackmon in view of Bourd and Kass discloses The first graphics processing unit according to claim 2.
Blackmon further discloses wherein the first graphics processing unit is attached to a head-mounted display (Blackmon, “[0067] FIGS. 6a and 6b illustrate how the processing system can be included in a virtual reality system 600. In particular, FIG. 6a shows a headset 602 for use in a virtual reality system”).

Blackmon further discloses wherein the rendering information includes lighting information (Blackmon, “[0075] The characteristics of the incident lighting, as determined by a shader program, may contribute to the determination of regions of interest. [0076] The updated image has detailed lighting effects in the identified regions provided by the ray traced image data. [0110] The same principles can apply to other shaders, e.g. for implementing effects such as shadows, global illumination, indirect and soft lighting and other phenomena. [0111] complex shader programs may be executed to implement lighting effects such as shadows, reflections and global illumination, etc.”).
Regarding claim 13, it recites similar limitations as claim 2, except that it further recites At least one non-transitory computer readable storage medium, comprising a set of instructions, which when executed by a computing device cause the computing device.
Blackmon further discloses At least one non-transitory computer readable storage medium, comprising a set of instructions, which when executed by a computing device cause the computing device (Blackmon, “[0013] There is provided a non -transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the system to manufacture a processing system”).
Regarding claim 25, Blackmon discloses A first graphics processing unit to process a graphics workload, comprising: circuitry, implemented at least partly in one or more of configurable logic or fixed- functionality logic hardware, that is to process the graphics workload, wherein to process the graphics workload, the circuitry is to: generate rendering information; and transmit the rendering information to a second graphics processing unit (Blackmon, “[0069] In particular, the camera pipeline 610 will receive image data from both of the cameras 606.sub.L and 606.sub.R and will generate two captured images which are passed to the gaze tracking logic 616. The ray tracing logic 620 and rasterisation logic 622 will render their respective regions of images as described above, but in the virtual reality system 600, two images are rendered: a left image to be displayed on the display 604.sub.L and a right image to be displayed on the display 604.sub.R”. Therefore, e.g., the camera and camera pipeline correspond to a second graphics processing unit. [0115] The processing systems described herein may be embodied in hardware on an integrated circuit. Generally, any of the functions, methods, techniques or components described above can be implemented in software, firmware, hardware (e.g., fixed logic circuitry), or any combination thereof”. Therefore, e.g., the camera and camera pipeline correspond to a first graphics processing unit, and GPU 608 correspond to a second graphics processing unit), 
wherein the first graphics processing unit is to make available to the second graphics processing unit, a first frame generation operation of the graphics workload to generate a frame based on gaze tracking data and through one or more of a time warp operation based on the rendering information received from the first graphics processing unit or a space warp operation based on the rendering information received from the first graphics processing unit (Blackmon, figs. 6&7, “[0069] The GPU 608 comprises gaze tracking logic 616, combining logic 618, ray tracing logic 620, rasterisation logic 622 and control logic 624. The gaze tracking logic 616 analyses the captured images to determine two gaze positions. Furthermore, the images to be rendered may be slightly different for the right and left eye, e.g. to give 3-D effect. In a virtual reality system images are warped for display on the displays .
On the other hand, Blackmon fails to explicitly disclose but Bourd discloses wherein the time warp operation is a reprojection operation (Bourd, “[0018] For example, in a virtual reality (VR) application, time warping (also known as reprojection) is a technique that warps the rendered image before sending it to the display to correct for the head movement occurred after the rendering that may reduce latency, increase or maintain frame rate, and reduce judder caused missed frames (e.g., when frames take too long to render)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bourd and Blackmon, wherein Bourd provides a further clarification of time warping. The motivation/ suggestion would have been to reduce latency, increase or maintain frame rate, and reduce judder caused missed frames (Bourd, [0018]).
On the other hand, Blackmon in view of Bourd fails to explicitly disclose but Kass discloses a second frame generation operation to generate a second frame, a third frame generation operation to generate a third frame through a time warp operation based on the second frame based on a current head position, and a selection operation to select the generated third frame for display in response to a fourth frame not being completed within a predetermined amount of time (Kass, “[0013] For example, assuming that images can only 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kass into the combination of Bourd and Blackmon. The motivation/ suggestion would have been to keep latency to a minimum, the rendered images are adjusted at the last moment to "chase the beam" in scanned displays. This is typically accomplished by warping the images; that is, the images are time warped to decrease the latency between the time the user moves his or her head and the time when the image gets updated (Kass, [0013]).
Claim(s) 3, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd and Kass, and further in view of Sauer et al. (US 20030117393).
Regarding claim 3, Blackmon in view of Bourd and Kass discloses The first graphics processing unit according to claim 2, wherein to process the graphics workload, has been disclosed.
 the circuitry is to perform a de-noise operation (Sauer “[0031] A preferred search algorithm would be to de-noise the image around the centerline, e.g. with a median filter, identify potential target locations in a line scan along the centerline, and verify the existence of a target with a Hough transform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sauer and Blackmon in view of Bourd and Kass. That is, adding of de-noise operation of Sauer to the circuitry of Blackmon in view of Bourd to process the graphics workload. The motivation/ suggestion would have been to improve the quality of the resultant image frame.
Claim(s) 5, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd and Kass, and further in view of Maciesowicz et al. (US 20100321395).
Regarding claim 5, Blackmon in view of Bourd and Kass discloses The first graphics processing unit according to claim 2.
On the other hand, Blackmon in view of Bourd and Kass fails to explicitly disclose but Maciesowicz discloses wherein the first graphics processing unit has less processing power than the second graphics processing unit (Maciesowicz, “[0036] In one embodiment, GPU 30 may include multiple GPUs, including a "low-power" GPU and a "high-power" GPU. For instance, a low-power GPU may have less processing power (e.g., lower clock speed, lower throughput, fewer pipelines, less video memory, etc.) and may consume less power than a high-power GPU which, in comparison, may have more processing capabilities and consumer more power than a low-power GPU.”).
.
Claim(s) 6, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd and Kass, and further in view of Mallinson (US 20140270451).
Regarding claim 6, Blackmon in view of Bourd and Kass discloses The first graphics processing unit according to claim 2, wherein the first graphics processing unit, has been disclosed.
On the other hand, Blackmon in view of Bourd and Kass fails to explicitly disclose but Mallinson discloses to perform a distortion operation of the graphics workload based on a tracked head movement (Mallinson “[0010] The motion tracker module is operable to be executed by the processor, and the motion tracker module is operable to track a motion of the head-mounted display (HMD) based on the inertial data. [0031] The HMD adjusts the display data being scanned on the display of the HMD to compensate for the motion of the head of the user, in order to solve the problem of having elements in a virtual reality appeared to be distorted due to the motion of the HMD.”).
 and Blackmon in view of Bourd and Kass. That is, applying the distortion operation of Mallinson to the graphics workload of Blackmon in view of Bourd and Kass. The motivation/ suggestion would have been the modified display data for the image frame is scanned to the screen to reduce distortion due to the motion of the HMD (Mallinson, [0010]).
Claim(s) 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd and Kass, and further in view of Mammou et al. (US 20170227765).
Regarding claim 8, Blackmon discloses A head-mounted display (HMD) (Blackmon “[0025] FIG. 6a shows a headset for use in a virtual reality system;”) including: a display to present a first  frame; 
one or more cameras or tracking modules to detect gaze tracking data (Blackmon “[0098] the gaze tracking logic 214 could be implemented in the camera pipeline 210 and the results of the gaze tracking (e.g. the determined gaze position) can be passed from the camera pipeline 210 to the GPU 208.”); and 
a first graphics processing unit to process a graphics workload, wherein to process the graphics workload, the first graphics processing unit is to obtain rendering information from the second graphics processing unit (Blackmon, “[0069] The processing system 612 is similar to the processing system 202 described above and includes a GPU 608, a camera pipeline 610, a CPU 212 and a memory 214. The GPU 608 comprises gaze tracking logic 616, combining logic 618, ray tracing logic 620, rasterisation logic 622 and control logic 624. [0115] The processing systems described herein may be embodied in hardware on an integrated circuit. Generally, any of the functions, methods, techniques or components described above can be  
receive the gaze tracking data (Blackmon, “[0069] the camera pipeline 610 will receive image data from both of the cameras 606.sub.L and 606.sub.R and will generate two captured images which are passed to the gaze tracking logic 616. The gaze tracking logic 616 analyses the captured images to determine two gaze positions: one for the right image and one for the left image”), and 
generate the first frame based on the gaze tracking data and through one or more of a time warp operation based on the rendering information received from the second graphics processing unit or a space warp operation based on the rendering information received from the second graphics processing unit (Blackmon figs. 6&7, “[0069] The GPU 608 comprises gaze tracking logic 616, combining logic 618, ray tracing logic 620, rasterisation logic 622 and control logic 624. The gaze tracking logic 616 analyses the captured images to determine two gaze positions. Furthermore, the images to be rendered may be slightly different for the right and left eye, e.g. to give 3-D effect. In a virtual reality system images are warped for display on the displays 604.sub.L and 604.sub.R to account for Head Mounted Display (HMD) lens distortion. In some examples, the warping process is incorporated as a natural part of the ray tracing rendering in the ray tracing logic 620. [0082] The time warp logic is configured to apply an image warping process to the updated image before it is sent for display on the display 716.” Therefore, an image is generated and displayed based on the gaze information and time warp operation based on the captured images from cameras).
On the other hand, Blackmon fails to explicitly disclose but Bourd discloses wherein the time warp operation is a reprojection operation (Bourd, “[0018] For example, in a virtual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bourd and Blackmon, wherein Bourd provides a further clarification of time warping. The motivation/ suggestion would have been to reduce latency, increase or maintain frame rate, and reduce judder caused missed frames (Bourd, [0018]).
On the other hand, Blackmon in view of Bourd fails to explicitly disclose but Mammou discloses a wireless module to communicate with a second graphics processing unit (Mammou “[0037] The wireless VR system 300 is in a client-server configuration and includes a 3D display device, for example, a HMD 305 that is in wireless communication with a server 310, such as a desktop machine, using a wireless communication protocol 307. The server 310 and processing system 320 may include central processing units (CPUs), graphics processing units ( GPUs), advanced processing units (APUs) and the like which are configured to store and transmit texture-space rendering information in accordance with the embodiments disclosed herein.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mammou and Blackmon in view of Bourd. That is, applying the wireless connection of Mammou to connect the first and second graphics processing units of Blackmon in view of Bourd. The motivation/ suggestion would have been Non -wireless VR systems use a cable to connect the HMD to the server but this obviously limits 
On the other hand, Blackmon in view of Bourd and Mammou fails to explicitly disclose but Kass discloses generate a second frame, generate a third frame through a time warp operation based on the second frame based on a current head position, and select the generated third frame for display in response to a fourth frame not being completed within a predetermined amount of time (Kass, “[0013] For example, assuming that images can only be presented to the user at 60 frames per second (FPS), an image rendering process that does not utilize time warping may determine the position of the user's head immediately after the previous image has been rendered and presented to the user, and may then render and display the next image to the user based on that head position. If the system presents images to the user at 60 frames per second (FPS), each image may take as long as 16.7 ms from the time that the head position is determined to the time that it is presented to the user, which is unacceptable. An image rendering process that utilizes time warping will determine or estimate the head position at the last moment possible before the image is presented to the user by warping an image previously rendered at an actual or estimated head position of the user”. Therefore, a current frame and a time warping of the current frame are generated. In response to the next frame is not completed within 16.7 ms, the time warped frame is selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kass into the combination of Bourd and Blackmon, Mammou. The motivation/ suggestion would have been to keep latency to a minimum, the rendered images are adjusted at the last moment to "chase the beam" in scanned displays. This is typically accomplished by warping the images; that is, the images are time 
Regarding claim 12, Blackmon in view of Bourd, Mammou and Kass discloses The HMD according to claim 8.
Blackmon further discloses wherein the rendering information includes lighting information (Blackmon, “[0075] The characteristics of the incident lighting, as determined by a shader program, may contribute to the determination of regions of interest. [0076] The updated image has detailed lighting effects in the identified regions provided by the ray traced image data. [0110] The same principles can apply to other shaders, e.g. for implementing effects such as shadows, global illumination, indirect and soft lighting and other phenomena. [0111] complex shader programs may be executed to implement lighting effects such as shadows, reflections and global illumination, etc.”).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd, Mammou, and Kass, and further in view of Sauer et al. (US 20030117393).
Regarding claim 9, Blackmon in view of Bourd, Mammou and Kass discloses The HMD according to claim 8, wherein the first graphics processing unit to process the graphics workload, has been disclosed.
On the other hand, Blackmon in view of Bourd, Mammou, and Kass fails to explicitly disclose but Sauer discloses to perform a de-noise operation (Sauer “[0031] A preferred search algorithm would be to de-noise the image around the centerline, e.g. with a median filter, identify potential target locations in a line scan along the centerline, and verify the existence of a target with a Hough transform.”).
.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd, Mammou, and Kass, and further in view of Maciesowicz et al. (US 20100321395).
Regarding claim 10, Blackmon in view of Bourd and Mammou discloses The HMD according to claim 8.
On the other hand, Blackmon in view of Bourd, Mammou, and Kass fails to explicitly disclose but Maciesowicz discloses wherein the first graphics processing unit has less processing power than the second graphics processing unit (Maciesowicz, “[0036] In one embodiment, GPU 30 may include multiple GPUs, including a "low-power" GPU and a "high-power" GPU. For instance, a low-power GPU may have less processing power (e.g., lower clock speed, lower throughput, fewer pipelines, less video memory, etc.) and may consume less power than a high-power GPU which, in comparison, may have more processing capabilities and consumer more power than a low-power GPU.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maciesowicz into the combination of Blackmon, Bourd, Mammou, and Kass. That is, applying the low-power GPU and high-power GPU of Maciesowicz to the GPU units of Blackmon, Bourd, Mammou, and Kass to process the graphics workload. The motivation/ suggestion would have been the low-power GPU may be used to .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Bourd, Mammou, and Kass, and further in view of Mallinson (US 20140270451).
Regarding claim 11, Blackmon in view of Bourd, Mammou, and Kass discloses The HMD according to claim 8, wherein the first graphics processing unit, has been disclosed.
On the other hand, Blackmon in view of Bourd, Mammou, and Kass fails to explicitly disclose but Mallinson discloses to perform a distortion operation of the graphics workload based on a tracked head movement (Mallinson “[0010] The motion tracker module is operable to be executed by the processor, and the motion tracker module is operable to track a motion of the head-mounted display (HMD) based on the inertial data. [0031] The HMD adjusts the display data being scanned on the display of the HMD to compensate for the motion of the head of the user, in order to solve the problem of having elements in a virtual reality appeared to be distorted due to the motion of the HMD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mallinson into the combination of Blackmon, Bourd, Mammou, and Kass. That is, applying the distortion operation of Mallinson to the graphics workload of Blackmon, Bourd, Mammou, and Kass. The motivation/ suggestion would have been the modified display data for the image frame is scanned to the screen to reduce distortion due to the motion of the HMD (Mallinson, [0010]).

Regarding claim(s) 19-24, they are interpreted and rejected for the same reasons set forth in claim(s) 2-7, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        3/16/2021